IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                  July 16, 2008
                                No. 07-10865
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JOSEPH ARTHUR BOLTON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:07-CR-24-1


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Joseph Arthur Bolton appeals the sentence imposed following his guilty
plea conviction for making threats against the President of the United States in
violation of 18 U.S.C. § 871. He argues that the district court erred in enhancing
his offense level pursuant to U.S.S.G. § 2A6.1(b)(1).
      We review the procedural soundness and substantive reasonableness of
Bolton’s sentence under the abuse-of-discretion standard of review. Gall v.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10865

United States, 128 S. Ct. 586, 594 (2007). The district court’s determination
that, pursuant to § 2A6.1(b)(1), Bolton’s conduct evidenced an intent to carry out
his threats is a factual finding and must be reviewed for clear error. United
States v. Goynes, 175 F.3d 350, 353 (5th Cir. 1999).
      Because Bolton solicited another person to assassinate the President and
because he attempted to travel to the President’s ranch for reconnaissance
purposes, the district court did not clearly err in applying the § 2A6.1(b)(1)
enhancement. See Goynes, 175 F.3d at 355. In addition, Bolton points to
nothing in the Guidelines that precludes application of the § 2A6.1 enhancement
if the defendant could not have ultimately carried out his threat. Accordingly,
the district court did not clearly err in applying the § 2A6.1(b)(1) enhancement.
Moreover, because the district court imposed a sentence within the properly
calculated guidelines range, it is presumptively reasonable. Gall, 128 S. Ct. at
597; Rita v. United States, 127 S. Ct. 2456, 2462 (2007); United States v. Alonzo,
435 F.3d 551, 554 (5th Cir. 2006). Bolton’s sentence is AFFIRMED.




                                        2